Title: To Alexander Hamilton from William Allibone, 29 April 1790
From: Allibone, William
To: Hamilton, Alexander


Philadelphia, April 29, 1790. “I have the Honor to acknowledge the receipt of your letter dated april 21st Informing me of my appointment as Superintendant of the Light House and other establishments in the Bay and River Deleware, and containing Instructions for my Government therein, but find that no official Information had reached you, of the Legislature of Pennsylvania having made Cession of the same to the United States.… I did make mention of it in a letter of mine dated October 5th last.… I am much pressed for mony to fulfill the agreements made under the authority of your circular letter of the fifth of October last.… I have been without any money of the United States to make payments since November last.…”
